                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

In re:

ENERGY FUTURE HOLDINGS CORP.,: Bankruptcy Case No. 14-10979 (CSS)
         et al.,

               Debtors.


ALVESTER COLEMAN

              Appellant,

V.                                       : Civil Action No. 20-802-RGA

ENERGY FUTURE HOLDINGS CORP.,:

              Appellee.

                                        ORDER


         THEREFORE, for the reasons stated in the accompanying memorandum, IT IS

ORDERED that:

         1.    The appeal is DISMISSED. In the alternative, the order of the Bankruptcy

Court (0.1. 1-1) is AFFIRMED.

         2.    The Clerk of Court is directed to CLOSE the case.




                                                UNITED STA ES DISTRICT JUDGE
